Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
  	Allowable Subject Matter
	Claim 1 would be allowable over the prior art of record if it recited a new limitation “…
1. (Currently amended) A driving assistance apparatus comprising:
an image acquiring unit that acquires a captured image captured by an onboard camera;
a boundary line recognizing unit that recognizes a boundary line that demarcates a traffic lane in which an own vehicle is driving, based on the captured image acquired by the image acquiring unit;
a road information acquiring unit that acquires road information related to a road on which the own vehicle is driving;
a degree-of-reliability setting unit that sets a degree of reliability of the boundary line recognized by the boundary line recognizing unit, based on the road information acquired by the road information acquiring unit; and
a driving assisting unit that performs driving assistance of the own vehicle based on the boundary line recognized by the boundary line recognizing unit, and varies control content of the driving assistance based on the degree of reliability, wherein
the road information includes road gradient information that indicates that a longitudinal gradient of the road is a predetermined magnitude or greater, and
in response to the longitudinal gradient of the road being equal to or greater than the predetermined magnitude based on the road gradient information being detected by the image acquiring unit, the degree-of-reliability setting unit sets the degree of reliability of the boundary line to be lower compared to that when the longitudinal gradient of the road is less than the predetermined magnitude being detected by the image acquiring unit.
Response to the applicant’s arguments
 The applicant has made no amendments and has argued the rejection.
In the remarks, the applicant states that no reference in the art discloses or suggests 1. A boundary line that demarcates a traffic line and 2. The degree of reliability setting unit sets a degree of reliability of the boundary line to be lower compared to the longitudinal gradient of the road being less that a predetermined amount. 
The applicant continues that the traffic line is based on the longitudinal gradient of the road, which is not presently claimed.
The applicant also argues that on page 10 “determining reliability based on the longitudinal gradient of the road is not the same thing as a determined reliability being based on comparing predicted locations against observed location”. 

    PNG
    media_image1.png
    794
    819
    media_image1.png
    Greyscale
Kanezaki discloses a vehicle that has a camera. The vehicle also has a LIDAR device 20.  
In FIG. 4-8, the lane lines and markings are detected and the lane edges in which the vehicle is traveling is also detected.  
The center lane is shown and the number of lanes and the edges of the lanes, the width of the lanes and the type of road markings are also shown. 
A degree of reliability of the marking is also shown by unit 112 and a determination unit 102c has a degree of certainty of the position of the vehicle relative to the markings. 
Sakai expressly recites “…-[w]hen only the difference in the distance from the own vehicle is larger than the predetermined value, the reliability of the estimated value of the curvature ρ among the runway parameters is lowered. Thereby, only the reliability of the estimated value of curvature ρ can be reduced under the situation where only the estimation accuracy of the estimated value of curvature ρ is reduced”.
This is what is being relied upon to cite to the claimed limitation above.
Put another way the reliability of the curvature is lowered when the estimation accuracy of the curvature is reduced. 
The applicant at page 10 states that the degree of reliability is based on the longitudinal gradient of the road and Sakai uses a comparison of predicted locations and observed locations.
However, Sakai expressly recites “…-[w]hen only the difference in the distance from the own vehicle is larger than the predetermined value, the reliability of the estimated value of the curvature ρ among the runway parameters is lowered. Thereby, only the reliability of the estimated value of curvature ρ can be reduced under the situation where only the estimation accuracy of the estimated value of curvature ρ is reduced”.
Thus, the reliability is lowered when the estimated value of the curvature is reduced.  This appears to meet the limitation of “reliability being lowered when the gradient is less than a predetermined magnitude”.  
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 13 are rejected under 35 U.S.C. sec. 103(a) as being unpatentable as obvious in view of Japanese Patent Pub. No.: JP 2017-084137 A to Kanezaki that ws filed in 2015 and is assigned to Honda (hereinafter “Kanezaki”) and in view of Japanese Patent Pub. No.: JP 2018-043279A to Sakai (hereinafter “Sakai”) that was filed in 2015 and published in 3-2-17 and names different inventors but is assigned to DENSO™.

The previous rejection to U.S. Patent Application Pub. No.: US20180373941A1 to Kwant et al. that was filed in 2017 (hereinafter “Kwant”) that was filed on 6-25-17 which is prior to the filing date of 9-6-17 and in view of Japanese Patent Pub. No.: JP4582170B2 that published in 2010 (hereinafter “the ‘170 publication”) and in view of U.S. Patent Application Pub. No.: US 2014/0092237 A1 to Watanabe that was filed in 2011 (hereinafter ‘Watanabe”) and that is assigned to Honda™ is withdrawn in view of the IDS. 
In regard to claim 1, and claim 13, Kanezaki discloses “1.    A driving assistance apparatus comprising:
an image acquiring unit that acquires a captured image captured by an onboard camera;(see element 40 where the device has a camera and LIDAR 20-1-7 vision system); 
    PNG
    media_image2.png
    954
    711
    media_image2.png
    Greyscale

a boundary line recognizing unit that recognizes a boundary line that demarcates a traffic lane in which an own vehicle is driving, based on the captured image acquired by the image acquiring unit;(see FIG. 4-8, where the lane markings PL1-PL5 are detected and the lane edges of the lane that the vehicle is traveling in as L1-L2)
a road information acquiring unit that acquires road information related to a road on 10 which the own vehicle is driving;(see FIG. 2, and element 102, 152 where the center of the land is taken and the map information 152 provides the type of road, number of lanes, width of the lanes, national roads, type of road markings)
a degree-of-reliability setting unit that sets a degree of reliability of the boundary line recognized by the boundary line recognizing unit, based on the road information acquired by the road information acquiring unit; and(see FIG. 10, where a degree of certainty of the road lane marking position can be taken; “note that the first track generation unit 112 is based on the position of the road lane marking determined by the determination unit 102C of the own vehicle position recognition unit 102 to have a certain degree of certainty (adopted as a control reference). Generate a trajectory for The first trajectory generation unit 112 has previously determined that the road marking line that has not been determined to have a certain degree of certainty or more (rejected) by the determination unit 102C of the vehicle position recognition unit 102 is the vehicle position recognition unit. Completion is performed based on the position of the road lane marking determined to have a certain degree of certainty or not by 102, and a track on which the host vehicle M should travel is generated. The same applies to the second trajectory generation unit 126 described below”.)
a driving assisting unit that performs driving assistance of the own vehicle based on 15 the boundary line recognized by the boundary line recognizing unit, and  (see FIG. 12 where “the travel control unit 130 sets the control mode to the automatic operation mode or the manual operation mode under the control of the control switching unit 140, and the travel driving force output device 90, the steering device 92, and the brake device 94 are set according to the set control mode. Control a controlled object including part or all of it. The traveling control unit 130 reads the behavior plan information 156 generated by the behavior plan generation unit 106 in the automatic driving mode, and controls the control target based on the event included in the read behavior plan information 156”.)
varies control content of the driving assistance based on the degree of reliability. (see FIG. 12 where “the travel control unit 130 sets the control mode to the automatic operation mode or the manual operation mode under the control of the control switching unit 140, and the travel driving force output device 90, the steering device 92, and the brake device 94 are set according to the set control mode. Control a controlled object including part or all of it. The traveling control unit 130 reads the behavior plan information 156 generated by the behavior plan generation unit 106 in the automatic driving mode, and controls the control target based on the event included in the read behavior plan information 156”.
“…the road information includes road gradient information that indicates that a longitudinal gradient of the road is a predetermined magnitude or greater, and
in response to the road gradient information, (see paragraph 32 where the processor can determine the road gradient information from a data152, 102, . In addition, road information includes road gradient, road position (three-dimensional coordinates including longitude, latitude, and height), lane curve curvature, lane junction and branch point positions, road signs, etc. Information is included. The traffic regulation information includes information that the lane is blocked due to construction, traffic accidents, traffic jams, or the like.).

 The primary reference is silent but Sakai teaches “…the degree-of-reliability setting unit sets the degree of reliability to be lower compared to that when the road gradient information ”. “…in response to the longitudinal gradient of the road being equal to or greater than the predetermined magnitude based on the road gradient information, (the degree-of-reliability setting unit sets the degree of reliability of the boundary line to be lower compared to that when the longitudinal gradient of the road is less than the predetermined magnitude”.    (see claims 1-7 the reliability of the parameter is determined and reduced; see parameter estimation unit 22 provides a changed parameter based on an inclination of the centerline;  The parameter estimation unit 22 (estimation unit) applies an extended Kalman filter composed of a predetermined observation equation to the observation value that is the position of the white line detected by the white line detection unit 21, and estimates the lane parameter that identifies the lane To do. The runway parameters are a curvature ρ which is a curvature of the runway, a yaw angle φ which is an inclination of the centerline with respect to the traveling direction of the own vehicle, and an offset d which is a deviation amount of the centerline with respect to the position of the own vehicle in the width direction of the running road. The center line is a line passing through the center in the width direction of the lane divided by the left and right white lines…. The reliability of the estimated value of the current runway parameter is determined from the difference between the position of the detected white line and the position of the white line calculated from the estimated value of the current runway parameter. At this time, since the difference is calculated for each of the plurality of edge points constituting the white line, the estimated accuracy of the running road from the vicinity of the host vehicle to the far side is reflected in the determined reliability. Therefore, the reliability of the estimated runway can be determined with high accuracy.
  -When determining the reliability of the estimated value according to the maximum value of the difference calculated for each edge point, even if the estimation accuracy of the runway parameter is relatively low in a part from the vicinity of the own vehicle to the distant place , Can properly reduce the reliability.
  -When determining the reliability of the estimated value according to the sum of the differences calculated for each edge point, even if a small estimation error occurs from the vicinity of the vehicle to the distance, the reliability is appropriately reduced. be able to.
  -When only the difference in the distance from the own vehicle is larger than the predetermined value, the reliability of the estimated value of the curvature ρ among the runway parameters is lowered. Thereby, only the reliability of the estimated value of curvature ρ can be reduced under the situation where only the estimation accuracy of the estimated value of curvature ρ is reduced.
  ・ The greater the degree of driving assistance, the less the burden on the driver. However, when driving assistance is performed at a relatively large degree, if the error in the estimated value of the lane parameter is large, there is a possibility that traveling in the lane is hindered. Therefore, by changing the degree of driving support according to the reliability of the estimated value of the track parameter, when the reliability of the estimated value of the track parameter is high, the estimated value of the track parameter is reduced while reducing the burden on the driver. When the reliability of the vehicle is low, the lane departure of the host vehicle can be suppressed.
  -When calculating the steering torque of the host vehicle, the lower the reliability of the estimated value of the curvature ρ of the lane parameters, the smaller the gain a multiplied by the estimated value of the curvature ρ. Thereby, when the estimation error of the estimated value is large only in the distance from the own vehicle, the gain a by which the estimated value of the curvature ρ is multiplied is reduced, so that the driving of the own vehicle is suppressed while deviating from the lane. Support can be continued”)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the disclosure to combine the teachings of Sakai with the disclosure of the primary reference since Sakai teaches that a road inclination of the road from the centerline can be taken in the traveling direction of the vehicle. See estimation unit 22.  The road is estimated by calculating the estimated value of the current road parameter. Based on the estimated value of the road parameter calculated by the parameter estimation unit 22, driving support is performed by the support processing unit 24.  The reliability determination part 23 (determination part) determines the reliability of the estimated value of this runway parameter. In FIG. 3, the position of the detected white line is indicated by a circle, and the position of the white line calculated by converting the estimated value of the current runway parameter into coordinates on the image plane is indicated by a triangle. Here, when the estimation accuracy of the runway is high, that is, when the estimation accuracy of the runway parameter is high, the position of the white line that is the observed value and the position of the white line that is the estimated value substantially coincide. On the other hand, when the estimation accuracy of the runway is low, there is a difference between the position of the white line that is the observed value and the position of the white line that is the estimated value. When the extended Kalman filter is used, the deviation is adjusted by the Kalman gain and decreased in the long term, so that the position of the white line as the observed value and the position of the white line as the estimated value substantially coincide. This can improve an improved value of where the road way line is and if it is not high accuracy then the position cannot be corrected. This ensures a high accuracy of the actual position of the boundary line.  See detailed description of the first embodiment of Sakai.   

 
Claim 2 is canceled. 
Claim 3 is rejected under 35 U.S.C. sec. 103(a) as being unpatentable as obvious in view of Japanese Patent Pub. No.: JP 2017-084137 A to Kanezaki that ws filed in 2015 and is assigned to Honda (hereinafter “Kanezaki”) and in view of Japanese Patent Pub. No.: JP 2018-043279A to Sakai (hereinafter “Sakai”) and in view of U.S. Patent Application Pub. No.: US20180373941A1 to Kwant et al. that was filed in 2017 (hereinafter “Kwant”) that was filed on 6-25-17 which is prior to the filing date of 9-6-17 and in view of U.S. Patent Application Pub. No.: US20140129073A1 to Ferguson et al. (hereafter “Ferguson”).
 The primary reference to Kanezaki is silent but Kwant teaches “3. The driving assistance apparatus according to claim 1, wherein:
the road information includes at least one of lane-increase information that indicates that the traffic lane in which the own vehicle is driving (see paragraph 39 where a neural network is used to detect lanes; see paragraph 47 where a first lane and a second lane are detected 303a to 303c)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the disclosure to combine the teachings of KWANT with the disclosure of the primary reference since KWANT teaches that a road lane can include a lane that is detected by lane lines and edges and also a confidence level; of the lane lines. Therefore, a high confidence measure can provide using the data where a low quality measure can provide not using the lane line and instead new data can be used.  This can ensure that an accident can be avoided using poor data.  This ensures a high accuracy of the actual position of the boundary line.  See FIG. 1-6 and the abstract.   

The primary reference to Kanezaki is silent but Ferguson teaches “…increases to a plurality of traffic lanes, intersection information that indicates that the traffic lane in which the own vehicle is driving
intersects with another traffic lane, and merging information that indicates that the traffic lane in which the own vehicle is driving merges with another traffic lane; and  in response to at least one of the lane-increase information, the intersection information, and the merging information being acquired, (see paragraph 32-38)”. 
the degree-of-reliability setting unit sets the degree of reliability to be lower compared to that when none of the lane-increase information, the intersection information, and the merging information is acquired”.(See paragraphs 29-38 where when there is a lane information that indicates a merged condition that is not in the map then this can indicate a low confidence is indicated as opposed to a merging operation that is indicated in the map is indicated as a high confidence).
          It would have been obvious for one of ordinary skill in the art before the effective filing date to combine the disclosure of Kanezaki and the teachings of Ferguson since Ferguson teaches that a road can be classified as having lanes and then a merging operation can be included on the map and detected by an autonomous vehicle.  This is indicating as expected and having a high confidence of a merge operation. However, if the map does not indicate a merging operation, then this condition can be indicated as a low confidence that a merge is expected.   This can indicate an error, and then the av can providing more sensing to confirm the merging operation in paragraph 42.  See paragraph 29-39 and 42-45 of Ferguson. 
Claim 4 is rejected under 35 U.S.C. sec. 103(a) as being unpatentable as obvious in view of Japanese Patent Pub. No.: JP 2017-084137 A to Kanezaki that ws filed in 2015 and is assigned to Honda (hereinafter “Kanezaki”) and in view of Japanese Patent Pub. No.: JP 2018-043279A to Sakai (hereinafter “Sakai”) and in view of U.S. Patent Application Pub. No.: US2017/0139417A1 to Reiff et al. (hereafter “Reiff”).
Kanezaki is silent but Reiff et al. teaches “…4.    The driving assistance apparatus according to claim 1, wherein:
the road information includes unerased line information that indicates that an 10 unerased line is present, the unerased line being a trace of a boundary line that was supposed to be removed from the road; and(see paragraph 9 where old lane markings and new lane markings are present with the old ones being scrapped and it is confusing for the vehicle to follow the lanes; see FIG. 3, block 304)
in response to the unerased line information being acquired, the degree-of-reliability setting unit sets the degree of reliability to be lower compared to that when the unerased line information is not acquired”.(See FIG. 3, block 305 where a location and a trajectory of the second neighboring vehicles are identified the correct lane markings and the incorrect lane markings and providing a confidence in block 305; see paragraph 59-64).
          It would have been obvious for one of ordinary skill in the art before the effective filing date to combine the disclosure of Kanezaki and the teachings of Reiff since Reiff teaches that a number of correct lane markings and a number of incorrected and so called “conflicting or faded” old lane markers are also detected.  Then by scanning other second vehicles and their 1. Location and 2. Their trajectory path, the correct lane markings can be identified and then the old second faded ones can be discarded. This provides an increased reliable detection of the lane markings and to prevent processor confusion.  See paragraph 56-64 of Reiff. 
Claims 5, 9, and 10 are rejected under 35 U.S.C. sec. 103(a) as being unpatentable as obvious in view of Japanese Patent Pub. No.: JP 2017-084137 A to Kanezaki that was filed in 2015 and is assigned to Honda (hereinafter “Kanezaki”) and in view of Japanese Patent Pub. No.: JP 2018-043279A to Sakai (hereinafter “Sakai”) and in view of U.S. Patent Application Pub. No.: US20180373941A1 to Kwant et al. that was filed in 2017 (hereinafter “Kwant”) that was filed on 6-25-17 which is prior to the filing date of 9-6-17.

 The primary reference to Kanezaki is silent but Kwant teaches “5.    The driving assistance apparatus according to claim 1, wherein:
the degree-of-reliability setting unit performs, based on a plurality of types of road information, weighting that corresponds to the type of road information and sets the degree of reliability.(See paragraph 38-41 where the road is covered with dirt and is indicated as having low confidence and a low quality of lane features)”.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the disclosure to combine the teachings of KWANT with the disclosure of the primary reference since KWANT teaches that a road lane can include a lane that is detected by lane lines and edges and also a confidence level; of the lane lines. Therefore, a high confidence measure can provide using the data where a low quality measure can provide not using the lane line and instead new data can be used.  This can ensure that an accident can be avoided using poor data.  This ensures a high accuracy of the actual position of the boundary line.  See FIG. 1-6 and the abstract.   

Claim 6 is rejected under 35 U.S.C. sec. 103(a) as being unpatentable as obvious in view of Japanese Patent Pub. No.: JP 2017-084137 A to Kanezaki that ws filed in 2015 and is assigned to Honda (hereinafter “Kanezaki”) and in view of Japanese Patent Pub. No.: JP 2018-043279A to Sakai (hereinafter “Sakai”) and in view of U.S. Patent Application Pub. No.: US2017/0139417A1 to Reiff et al. (hereafter “Reiff”) and in view of Ferguson and in view of U.S. Patent Application Pub. No.: US 2009/0299630 A1 to Denaro that was filed in 2008 (hereinafter “Denaro”). 
 The primary reference to Kanezaki is silent but Reiff et al. teaches “…6.    The driving assistance apparatus according to claim 1, wherein:
the road information includes unerased line information that indicates that an unerased line is present, the unerased line being a trace of a boundary line that was supposed to be removed from the road, and also includes, as road information other than the unerased 25 line information, at least one of (see paragraph 9 where old lane markings and new lane markings are present with the old ones being scrapped and it is confusing for the vehicle to follow the lanes; see FIG. 3, block 304; see also paragraph 56-64)
 The primary reference to Kanezaki is silent but Denaro teaches “road gradient information that indicates that a gradient of the road is a predetermined magnitude or greater, (see FIG. 2, where a road link is taken as being curved in block 136 and then an elevation of the road is measured and then compared to a threshold value for a precautionary measure; see paragraph 25-27)
          It would have been obvious for one of ordinary skill in the art before the effective filing date to combine the disclosure of Kanezaki  and the teachings of Denaro since Denaro teaches that an autonomous vehicle and an image processor can detect a lane.  A database can be consulted and an elevation and a bank of the road can be taken.  If the elevation and the bank is past a threshold value, then a warning can be provide to the operator so the operator does not go off the road when there is a steep gradient and a banking path where the sensors cannot capture correctly the vicinity of the vehicle. See paragraph 2-6 and 25-27 of Denaro. 

 The primary reference to Kanezaki is silent but Ferguson teaches “…lane-increase information that indicates that the traffic lane in which the ownvehicle is driving increases to a plurality of traffic lanes,
intersection information that indicates that the traffic lane in which the own vehicle is driving intersects with another traffic lane, and
merging information that indicates that the traffic lane in which the own 5 vehicle is driving merges with another traffic lane; and (See paragraphs 29-38 where when there is a lane information that indicates a merged condition that is not in the map then this can indicate a low confidence is indicated as opposed to a merging operation that is indicated in the map is indicated as a high confidence).
          It would have been obvious for one of ordinary skill in the art before the effective filing date to combine the disclosure of Kanezaki  and the teachings of Ferguson since Ferguson teaches that a road can be classified as having lanes and then a merging operation can be included on the map and detected by an autonomous vehicle.  This is indicating as expected and having a high confidence of a merge operation. However, if the map does not indicate a merging operation, then this condition can be indicated as a low confidence that a merge is expected.   This can indicate an error, and then the av can providing more sensing to confirm the merging operation in paragraph 42.  See paragraph 29-39 and 42-45 of Ferguson. 

 The primary reference to Kanezaki is silent but Reiff et al. teaches “…in response to the unerased line information being acquired, the degree-of-reliability setting unit sets the degree of reliability to be the lower compared to that when the road information other than the unerased line information is acquired”.(See FIG. 3, block 305 where a location and a trajectory of the second neighboring vehicles are identified the correct lane markings and the incorrect lane markings and providing a confidence in block 305; see paragraph 59-64).
          It would have been obvious for one of ordinary skill in the art before the effective filing date to combine the disclosure of Kanezaki  and the teachings of Reiff since Reiff teaches that a number of correct lane markings and a number of incorrected and so called “conflicting or faded” old lane markers are also detected.  Then by scanning other second vehicles and their 1. Location and 2. Their trajectory path, the correct lane markings can be identified and then the old second faded ones can be discarded. This provides an increased reliable detection of the lane markings and to prevent processor confusion.  See paragraph 56-64 of Reiff. 
Claim 7 is rejected under 35 U.S.C. sec. 103(a) as being unpatentable as obvious in view of Japanese Patent Pub. No.: JP 2017-084137 A to Kanezaki that ws filed in 2015 and is assigned to Honda (hereinafter “Kanezaki”) and in view of Japanese Patent Pub. No.: JP 2018-043279A to Sakai (hereinafter “Sakai”) and in view of U.S. Patent Application Pub. No.: US2017/0139417A1 to Reiff et al. (hereafter “Reiff”) and in view of Ferguson and in view of U.S. Patent Application Pub. No.: US 2009/0299630 A1 to Denaro that was filed in 2008 (hereinafter “Denaro”) and in view of the ‘‘176 publication.

 The primary reference to Kanezaki is silent but Denaro teaches “7. The driving assistance apparatus according to claim 1, wherein:
the road information includes road gradient information that indicates that a gradient of the road is a predetermined magnitude or greater and also includes, as road information other than the road gradient information, at least one of (see FIG. 2, where a road link is taken as being curved in block 136 and then an elevation of the road is measured and then compared to a threshold value for a precautionary measure; see paragraph 25-27)”;
          It would have been obvious for one of ordinary skill in the art before the effective filing date to combine the disclosure of Kanezaki  and the teachings of Denaro since Denaro teaches that an autonomous vehicle and an image processor can detect a lane.  A database can be consulted and an elevation and a bank of the road can be taken.  If the elevation and the bank is past a threshold value, then a warning can be provide to the operator so the operator does not go off the road when there is a steep gradient and a banking path where the sensors cannot capture correctly the vicinity of the vehicle. See paragraph 2-6 and 25-27 of Denaro. 
 The primary reference to Kanezaki is silent but Ferguson teaches “… lane-increase information that indicates that the traffic lane in which the own vehicle is driving increases to a plurality of traffic lanes,
intersection information that indicates that the traffic lane in which the own vehicle is driving intersects with another traffic lane, (see paragraph 32-38)…
merging information that indicates that the traffic lane in which the own vehicle is driving merges with another traffic lane”, (See paragraphs 29-38 where when there is a lane information that indicates a merged condition that is not in the map then this can indicate a low confidence is indicated as opposed to a merging operation that is indicated in the map is indicated as a high confidence).
          It would have been obvious for one of ordinary skill in the art before the effective filing date to combine the disclosure of Kanezaki  and the teachings of Ferguson since Ferguson teaches that a road can be classified as having lanes and then a merging operation can be included on the map and detected by an autonomous vehicle.  This is indicating as expected and having a high confidence of a merge operation. However, if the map does not indicate a merging operation, then this condition can be indicated as a low confidence that a merge is expected.   This can indicate an error, and then the av can providing more sensing to confirm the merging operation in paragraph 42.  See paragraph 29-39 and 42-45 of Ferguson. 
 The primary reference to Kanezaki is silent but Reiff et al. teaches “…and unerased line information that indicates that an unerased line is present; and” (See FIG. 3, block 305 where a location and a trajectory of the second neighboring vehicles are identified the correct lane markings and the incorrect lane markings and providing a confidence in block 305; see paragraph 59-64).
          It would have been obvious for one of ordinary skill in the art before the effective filing date to combine the disclosure of Kanezaki  and the teachings of Reiff since Reiff teaches that a number of correct lane markings and a number of incorrected and so called “conflicting or faded” old lane markers are also detected.  Then by scanning other second vehicles and their 1. Location and 2. Their trajectory path, the correct lane markings can be identified and then the old second faded ones can be discarded. This provides an increased reliable detection of the lane markings and to prevent processor confusion.  See paragraph 56-64 of Reiff. 
 The primary reference to Kanezaki is silent but the 176 publication teaches “in response to the road gradient information being acquired, the degree-of-reliability setting unit reduces a reduction range of the degree of reliability from a predetermined reference value, compared to that when the road information other than the road gradient information is acquired”.  (See paragraph 47-51 and 73-78, 107-109 and 117-118 where a road grade is noted). 
          It would have been obvious for one of ordinary skill in the art before the effective filing date to combine the disclosure of Kanezaki  and the teachings of the ‘176 publication since the ‘176 publication teaches that a road can be classified as being clear or not and if not clear then a confidence value is made (i.e. 60 percent) and then an autonomous vehicle can get an idea if when comparing this to a threshold (i.e. 50 percent) if the path is likely clear.   If the confidence indicator is 3 percent then this may indicate a low confidence that the path is clear.  See paragraph 47-51 of the ‘176 publication. 
Claim 8 is rejected under 35 U.S.C. sec. 103(a) as being unpatentable as obvious in view of Japanese Patent Pub. No.: JP 2017-084137 A to Kanezaki that ws filed in 2015 and is assigned to Honda (hereinafter “Kanezaki”) and in view of Japanese Patent Pub. No.: JP 2018-043279A to Sakai (hereinafter “Sakai”) and in view of Reiff and in view of Watanabe.
 
Kanezaki discloses “ [a] driving assistance apparatus comprising:
an image acquiring unit that acquires a captured image captured by an onboard camera: ;(see element 40 where the device has a camera and LIDAR 20-1-7 vision system); 
    PNG
    media_image2.png
    954
    711
    media_image2.png
    Greyscale



a boundary line recognizing unit that recognizes a boundary line that demarcates a traffic
lane in which an own vehicle is driving, based on the captured image acquired by the image acquiring unit: ;(see FIG. 4-8, where the lane markings PL1-PL5 are detected and the lane edges of the lane that the vehicle is traveling in as L1-L2)
 “…a road information acquiring unit that acquires road information related to a road on which the own vehicle is driving; ;(see FIG. 2, and element 102, 152 where the center of the land is taken and the map information 152 provides the type of road, number of lanes, width of the lanes, national roads, type of road markings)
a degree-of-reliability setting unit that sets a degree of reliability of the boundary line recognized by the boundary line recognizing unit, 
(see FIG. 10, where a degree of certainty of the road lane marking position can be taken; “note that the first track generation unit 112 is based on the position of the road lane marking determined by the determination unit 102C of the own vehicle position recognition unit 102 to have a certain degree of certainty (adopted as a control reference). Generate a trajectory for The first trajectory generation unit 112 has previously determined that the road marking line that has not been determined to have a certain degree of certainty or more (rejected) by the determination unit 102C of the vehicle position recognition unit 102 is the vehicle position recognition unit. Completion is performed based on the position of the road lane marking determined to have a certain degree of certainty or not by 102, and a track on which the host vehicle M should travel is generated. The same applies to the second trajectory generation unit 126 described below”.)
based on the road information acquired by the road information acquiring unit: and a driving assisting unit that performs driving assistance of the own vehicle based on the boundary line recognized by the boundary line recognizing unit, (see FIG. 12 where “the travel control unit 130 sets the control mode to the automatic operation mode or the manual operation mode under the control of the control switching unit 140, and the travel driving force output device 90, the steering device 92, and the brake device 94 are set according to the set control mode. Control a controlled object including part or all of it. The traveling control unit 130 reads the behavior plan information 156 generated by the behavior plan generation unit 106 in the automatic driving mode, and controls the control target based on the event included in the read behavior plan information 156”.)
The primary reference is silent but Sakai teaches “…and varies control content of the driving assistance based on the degree of reliability”  (see claims 1-7 the reliability of the parameter is determined and reduced; see parameter estimation unit 22 provides a changed parameter based on an inclination of the centerline;  The parameter estimation unit 22 (estimation unit) applies an extended Kalman filter composed of a predetermined observation equation to the observation value that is the position of the white line detected by the white line detection unit 21, and estimates the lane parameter that identifies the lane To do. The runway parameters are a curvature ρ which is a curvature of the runway, a yaw angle φ which is an inclination of the centerline with respect to the traveling direction of the own vehicle, and an offset d which is a deviation amount of the centerline with respect to the position of the own vehicle in the width direction of the running road. The center line is a line passing through the center in the width direction of the lane divided by the left and right white lines…. The reliability of the estimated value of the current runway parameter is determined from the difference between the position of the detected white line and the position of the white line calculated from the estimated value of the current runway parameter. At this time, since the difference is calculated for each of the plurality of edge points constituting the white line, the estimated accuracy of the running road from the vicinity of the host vehicle to the far side is reflected in the determined reliability. Therefore, the reliability of the estimated runway can be determined with high accuracy.
  -When determining the reliability of the estimated value according to the maximum value of the difference calculated for each edge point, even if the estimation accuracy of the runway parameter is relatively low in a part from the vicinity of the own vehicle to the distant place , Can properly reduce the reliability.
  -When determining the reliability of the estimated value according to the sum of the differences calculated for each edge point, even if a small estimation error occurs from the vicinity of the vehicle to the distance, the reliability is appropriately reduced. be able to.
  -When only the difference in the distance from the own vehicle is larger than the predetermined value, the reliability of the estimated value of the curvature ρ among the runway parameters is lowered. Thereby, only the reliability of the estimated value of curvature ρ can be reduced under the situation where only the estimation accuracy of the estimated value of curvature ρ is reduced.
  ・ The greater the degree of driving assistance, the less the burden on the driver. However, when driving assistance is performed at a relatively large degree, if the error in the estimated value of the lane parameter is large, there is a possibility that traveling in the lane is hindered. Therefore, by changing the degree of driving support according to the reliability of the estimated value of the track parameter, when the reliability of the estimated value of the track parameter is high, the estimated value of the track parameter is reduced while reducing the burden on the driver. When the reliability of the vehicle is low, the lane departure of the host vehicle can be suppressed.
  -When calculating the steering torque of the host vehicle, the lower the reliability of the estimated value of the curvature ρ of the lane parameters, the smaller the gain a multiplied by the estimated value of the curvature ρ. Thereby, when the estimation error of the estimated value is large only in the distance from the own vehicle, the gain a by which the estimated value of the curvature ρ is multiplied is reduced, so that the driving of the own vehicle is suppressed while deviating from the lane. Support can be continued”)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the disclosure to combine the teachings of Sakai with the disclosure of the primary reference since Sakai teaches that a road inclination of the road from the centerline can be taken in the traveling direction of the vehicle. See estimation unit 22.  The road is estimated by calculating the estimated value of the current road parameter. Based on the estimated value of the road parameter calculated by the parameter estimation unit 22, driving support is performed by the support processing unit 24.  The reliability determination part 23 (determination part) determines the reliability of the estimated value of this runway parameter. In FIG. 3, the position of the detected white line is indicated by a circle, and the position of the white line calculated by converting the estimated value of the current runway parameter into coordinates on the image plane is indicated by a triangle. Here, when the estimation accuracy of the runway is high, that is, when the estimation accuracy of the runway parameter is high, the position of the white line that is the observed value and the position of the white line that is the estimated value substantially coincide. On the other hand, when the estimation accuracy of the runway is low, there is a difference between the position of the white line that is the observed value and the position of the white line that is the estimated value. When the extended Kalman filter is used, the deviation is adjusted by the Kalman gain and decreased in the long term, so that the position of the white line as the observed value and the position of the white line as the estimated value substantially coincide. This can improve an improved value of where the road way line is and if it is not high accuracy then the position cannot be corrected. This ensures a high accuracy of the actual position of the boundary line.  See detailed description of the first embodiment of Sakai.   



 The primary reference to Kanezaki is silent but Reiff et al. teaches “…8. … wherein: 
the driving assisting unit controls a steering angle of the own vehicle and enables the own vehicle to drive along the boundary line as the driving assistance, and(see paragraph 64 when where the correct lane markings are made then the vehicle can steer and follow the correct lane markings)
changes an upper limit of a variation range of the steering angle (see paragraph 64 when where the correct lane markings are made then the vehicle can steer and follow the correct lane markings)based on the degree of reliability”. (See FIG. 3, block 305 where a location and a trajectory of the second neighboring vehicles are identified the correct lane markings and the incorrect lane markings and providing a confidence in block 305; see paragraph 59-64).
          It would have been obvious for one of ordinary skill in the art before the effective filing date to combine the disclosure of Kanezaki  and the teachings of Reiff since Reiff teaches that a number of correct lane markings and a number of incorrected and so called “conflicting or faded” old lane markers are also detected.  Then by scanning other second vehicles and their 1. Location and 2. Their trajectory path, the correct lane markings can be identified and then the old second faded ones can be discarded. This provides an increased reliable detection of the lane markings and to prevent processor confusion.  See paragraph 56-64 of Reiff. 

    PNG
    media_image3.png
    793
    753
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    666
    626
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    900
    525
    media_image5.png
    Greyscale

 The primary reference to Kanezaki is silent but Watanabe teaches  “…the degree of reliability of the boundary line includes three or more reliability levels of the boundary line….(see step 4-5 where the gradient of the road and the curvature of the road are determined and if the gradient change rate is equal to or more than a value then a non-display guidelines is determined indicating a position and if it is less than the threshold the guidelines are displayed; see paragraph 64-66 where the tilt sensor can provide a value to determine the gradient level and compare that to a threshold and if its equal or the threshold, or is below then it is not displayed as this will cause comfort however if it is below then the boundary lines are provided; therefore it can be above, equal to or below and in paragraph 65 a distance error can be corrected) based on the three or more reliability levels of the boundary line.  (see step 20 and step 6 where if the gradient is equal to or more than a threshold value then it is a non-display or change indicating a positon of the guidelines; see also FIG. 7 where if it is a large gradient change rate then they are not displayed as in lm21 however if the gradient is low then the guidelines are displayed normally as in lm20 and 22; see paragraph 58-66);
It would have been obvious for one of ordinary skill in the art before the effective filing date of the disclosure to combine the teachings of Watanabe et al. with the disclosure of Kanezaki  since Watanabe et al. teaches that a road gradient of the road can be determined.  This road gradient and the road shape curvature is determined and then compared to a threshold.  If it is more than a threshold, then the guidelines are not displayed on the road.  If it is within a threshold then the guidelines on the road are displayed.  See FIG. 3, blocks 3-20.   The gradient of the road can be determined to be too large and then the guidelines cannot be displayed. This can provide guidelines that can show accurate the shape of the road to provide a visual assistance however if the gradient is too large and not accurate it may not be correct and it is not displayed.   See Watanabe at paragraph 11-20 and 58-66 and claim 1-2
Claims 9-10 are rejected under 35 U.S.C. sec. 103(a) as being unpatentable as obvious in view of Japanese Patent Pub. No.: JP 2017-084137 A to Kanezaki that ws filed in 2015 and is assigned to Honda (hereinafter “Kanezaki”) and in view of Japanese Patent Pub. No.: JP 2018-043279A to Sakai (hereinafter “Sakai”) and in view of Reiff and in view of Watanabe and in view of Kwant.

 The primary reference to Kanezaki is silent but Kwant teaches “9. The driving assistance apparatus according to claim 1, further comprising:
a display control unit that displays the degree of reliability of the boundary line on a display screen”.(See FIG. 7, GUI 703 that indicates a poor quality lane marking);
It would have been obvious for one of ordinary skill in the art before the effective filing date of the disclosure to combine the teachings of KWANT with the disclosure of the primary reference since KWANT teaches that a road lane can include a lane that is detected by lane lines and edges and also a confidence level; of the lane lines. Therefore, a high confidence measure can provide using the data where a low quality measure can provide not using the lane line and instead new data can be used.  This can ensure that an accident can be avoided using poor data.  This ensures a high accuracy of the actual position of the boundary line.  See FIG. 1-6 and the abstract.   


 The primary reference to Kanezaki is silent but Kwant teaches “10.    The driving assistance apparatus according to claim 9, wherein:
 the degree-of-reliability setting unit successively sets the degree of reliability of the boundary line in the captured image along an advancing direction of the own vehicle; and(see FIG. 8B where the quality is measured for each road over two hours as clear and then as having snow and being occluded)
the display control unit displays in advance the degree of reliability of the boundary line that is referenced after the boundary line that is currently referenced in the driving assistance. (See FIG. 7, GUI 703 that indicates a poor quality lane marking in the road ahead 701 and shown as an arrow and a warning message)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the disclosure to combine the teachings of KWANT with the disclosure of the primary reference since KWANT teaches that a road lane can include a lane that is detected by lane lines and edges and also a confidence level; of the lane lines. Therefore, a high confidence measure can provide using the data where a low quality measure can provide not using the lane line and instead new data can be used.  This can ensure that an accident can be avoided using poor data.  This ensures a high accuracy of the actual position of the boundary line.  See FIG. 1-6 and the abstract.   

Claim 11 is rejected under 35 U.S.C. sec. 103(a) as being unpatentable as obvious in view of Japanese Patent Pub. No.: JP 2017-084137 A to Kanezaki that ws filed in 2015 and is assigned to Honda (hereinafter “Kanezaki”) and in view of Japanese Patent Pub. No.: JP 2018-043279A to Sakai (hereinafter “Sakai”) and in view of Reiff and in view of Watanabe.
 The primary reference to Kanezaki is silent but Reiff et al. teaches “…11.    The driving assistance apparatus according to claim 1, further comprising: 
a vehicle information acquiring unit that acquires information related to an other vehicle that is driving ahead of the own vehicle in the traffic lane in which the own vehicle is driving; wherein (see FIG. 4 where the vehicle ahead and in the opposite lanes are both scanned and paragraph 57 where the vehicle sensors obtain information about the surrounding vehicle’s trajectory in block 305)
  the driving assisting unit
enables the own vehicle to drive along the boundary line in response to the degree of reliability being a threshold or higher, and(see paragraph 9 where old lane markings and new lane markings are present with the old ones being scrapped and it is confusing for the vehicle to follow the lanes; see FIG. 3, block 304)
enables the own vehicle to track the other vehicle based on the information related to the other vehicle acquired by the vehicle information acquiring unit in response to the degree of reliability being lower than the threshold”. (See FIG. 3, block 305 where a location and a trajectory of the second neighboring vehicles are identified the correct lane markings and the incorrect lane markings and providing a confidence in block 305; see paragraph 59-64).
          It would have been obvious for one of ordinary skill in the art before the effective filing date to combine the disclosure of Kanezaki  and the teachings of Reiff since Reiff teaches that a number of correct lane markings and a number of incorrected and so called “conflicting or faded” old lane markers are also detected.  Then by scanning other second vehicles and their 1. Location and 2. Their trajectory path, the correct lane markings can be identified and then the old second faded ones can be discarded. This provides an increased reliable detection of the lane markings and to prevent processor confusion.  See paragraph 56-64 of Reiff. 
Claim 12 is rejected under 35 U.S.C. sec. 103(a) as being unpatentable as obvious in view of Japanese Patent Pub. No.: JP 2017-084137 A to Kanezaki that ws filed in 2015 and is assigned to Honda (hereinafter “Kanezaki”) and in view of Japanese Patent Pub. No.: JP 2018-043279A to Sakai (hereinafter “Sakai”) and in view of Reiff and in view of Watanabe.
 

 The primary reference to Kanezaki is silent but Reiff et al. teaches “…12.    The driving assistance apparatus according to claim 1, further comprising: a vehicle information acquiring unit that acquires information related to another
vehicle that is driving ahead of the own vehicle in the traffic lane in which the own vehicle is driving, wherein (see FIG. 4 where the vehicle ahead and in the opposite lanes are both scanned and paragraph 57 where the vehicle sensors obtain information about the surrounding vehicle’s trajectory in block 305)
the driving assisting unit performs driving assistance using the boundary line recognized by the 5 boundary line recognizing unit and the information related to the other vehicle acquired by the vehicle information acquiring unit, (see paragraph 40 to 49) performs driving assistance in which the boundary line is given more weight than the information related to the other vehicle in response to the degree of reliability being a threshold or higher (see claims 6-15), and performs driving assistance in which the information related to the other vehicle is given more weight than the boundary line in response to the degree of reliability being lower than the threshold. (See FIG. 3, block 305 where a location and a trajectory of the second neighboring vehicles are identified the correct lane markings and the incorrect lane markings and providing a confidence in block 305; see paragraph 59-64).
          It would have been obvious for one of ordinary skill in the art before the effective filing date to combine the disclosure of Kanezaki  and the teachings of Reiff since Reiff teaches that a number of correct lane markings and a number of incorrected and so called “conflicting or faded” old lane markers are also detected.  Then by scanning other second vehicles and their 1. Location and 2. Their trajectory path, the correct lane markings can be identified and then the old second faded ones can be discarded. This provides an increased reliable detection of the lane markings and to prevent processor confusion.  See paragraph 56-64 of Reiff. 
 
 
Allowable Subject Matter
	A new claim combining the features of dependent claim 3 and independent claim 8 would be allowable over the prior art of record including all of the limitations of the base claim. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934.  The examiner can normally be reached on Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN PAUL CASS/Primary Examiner, Art Unit 3669